Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitus 6,834,906 in view of Galera US 2017/0313286.
In regard to claim 1, Vaitus teaches a license plate lamp unit comprising a license plate lamp 132,134,136,138 configured to irradiate light to a license plate (see fig. 1); a camera unit 71 having a camera lens 70; a nozzle 92 configured to discharge a cleaning medium (including air) toward the camera lens 84; and a base component  50 configured to support the license plate lamp, the camera unit, and the nozzle, but lacks an air generation unit configured to deliver air.
Galera teaches an air generation unit 5 configured to deliver air. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an air generation unit in Vaitus such as taught by Galera. One of ordinary skill in 
In regard to claim 6, Vaitus teaches  vehicle (fig. 1) comprising the license plate lamp unit. 

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Vaitus and Galera in view of Guernalec US 2007/0013207.
In regard to claim 3,  Vaitus describes a conventional  lift gate and flip glass latch to open/close the glass which is supported by the base component but does not specifically teach the opening/closing part for the liftgate.
Guernalec teaches door opening/closing part (handle 24) for opening and closing a rear door of a vehicle wherein the open/close part is supported by a base component (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to  include a liftgate open/close part on the base component of Vaitus since this is a conventional design and would add ease in locating the handle and the operating of the liftgate as commonly employed in the art. One of ordinary skill in the art would have been motivated to include a handle for opening/closing the lift gate next to the flip glass latch for ease of use.





In regard to claim 4, Chang teaches a license plate lamp unit comprising a license plate lamp 2  having a light emission unit configured to irradiate light to a license plate (fig. 1); and2PRELIMINARY AMENDMENTAttorney Docket No.: Q253494 Appln. No.: Not Yet Assigned a camera unit 3, wherein in a state in which the license plate lamp unit is mounted to a vehicle, and a camera lens (implied by 51)  which satisfies a condition that the camera lens is located at the rear of a rear end of the light emission unit (as shown in fig. 2).  
Regarding the camera having a  camera lens, this feature is implied by element Chang’s 51. 
Alternatively, Galera teaches a camera lens 3. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a lens for Chang’s camera such as taught by Galera. One of ordinary skill in the art would have been motivated to use a camera lens in Chang in order to optimize the optical performance of the device as well known in the art. 
In regard to claim 5, Galera teaches a delivery unit configured to deliver a cleaning medium (air or liquid); a nozzle (8 or 9) configured to discharge the cleaning medium toward the camera lens 3; and a pipe path (see fig. 2) configured to interconnect the delivery unit and the nozzle.  
In regard to claim 7, Chang teaches  vehicle (fig. 1) comprising the license plate (61) lamp unit (2). 

.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875